Porter, J.
delivered the opinion of the court. The plaintiff claims the value of his slave, killed by a slave of the defendant. The evidence, in our opinion, fully authorises the verdict which the jury rendered in favour of the latter. There is a bill of exceptions to the refusal of the judge to permit a question to be asked of a witness, as to the looks of the defendant’s slave when the plaintiff’s was in a dying condition. The answer either way could not possibly have affected the case, and being immaterial, the court did not err in rejecting it.
It is therefore ordered, adjudged, and de. creed, tnat the judgment of the district court be affirmed with costs.
Baker &. Ogden for the plaintiff—Brownson for the defendants.